ACCEPTED
                                                                                        03-15-00421-CR
                                                                                                7937003
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  11/20/2015 5:16:38 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                             CAUSE NO. 03-15-00421-CR

            _________________________________________________
                                                           FILED IN
                                                   3rd COURT OF APPEALS
                                                        AUSTIN, TEXAS
                         IN THE COURT OF APPEALS   11/20/2015 5:16:38 PM
                     FOR THE THIRD DISTRICT OF TEXAS JEFFREY D. KYLE
                              AUSTIN DIVISION               Clerk
            _________________________________________________


STANLEY BERNARD ABNEY                       §
                                            §
v.                                          §
                                            §
STATE OF TEXAS                              §

              _______________________________________________

                 APPELLANT’S FIRST MOTION TO EXTEND
                    TIME TO FILE APPELLANT’S BRIEF
              _______________________________________________




                                            Justin Bradford Smith
                                            Texas Bar No. 24072348
                                            Harrell, Stoebner, & Russell, P.C.
                                            2106 Bird Creek Drive
                                            Temple, Texas 76502
                                            Phone: (254) 771-1855
                                            FAX: (254) 771-2082
                                            Email: justin@templelawoffice.com

                                            ATTORNEY FOR APPELLANT



Appellant’s First Motion to Extend Time to File Appellant’s Brief                Page 1
Stanley Bernard Abney v. State; Cause No. 03-15-00462-CR
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Appellant, STANLEY BERNARD ABNEY, who files this

First Motion for Extension of Time to File Appellant’s Brief, and shows unto the

Court as follows:

                                              I.

       Appellant’s brief is due on or before November 23, 2015.

                                              II.

       Appellant seeks an additional sixty-five (65) days to file his brief, which

should make his brief due on or before January 27, 2015. Appellant’s counsel is

requesting so much time, both on this case and others, because his briefing

schedule is quite packed: as of the writing of this motion, he has nine briefs due in

the next roughly two weeks. A great deal of time was lost preparing for oral

argument and in the capital murder appeal, which record is voluminous, identified

below, but a second factor necessitating a greater-than-usual request for more time

is that Appellant’s counsel was appointed to represent a party in L.H. v. Texas

Department of Family and Protective Services, 03-15-00673-CV, which is an

accelerated appeal in a parental rights termination case which also has a large

record. As the Court knows, this Court has little leeway to grant extensions in




Appellant’s First Motion to Extend Time to File Appellant’s Brief              Page 2
Stanley Bernard Abney v. State; Cause No. 03-15-00462-CR
those appeals. Appellant is asking for sixty-five days rather than sixty to try to

avoid the due dates coinciding for different appeals on the same day.

                                             III.

       Facts relied on to reasonably explain the need for an extension include the

following:

       1.             Preparation for oral argument that was held on November 5,

                      2015 in the capital murder case of Sherill Ann Small v. State,

                      Cause No. 14-15-00039-CR. The record is voluminous (23

                      volumes of the Reporter’s Record; 1 Unsealed Clerk’s Record;

                      1 Sealed Clerk’s Record; 2 Supplemental Clerk’s Record), and

                      preparation was frequent since the case was set for oral

                      argument on September 24, 2015. (e.g., October 23, 2015;

                      October 24, 2015; October 26, 2015; October 27, 2015;

                      October 28, 2015; October 29, 2015; October 30, 2015;

                      November 2, 2015; November 3, 2015; November 4, 2015;

                      November 5, 2015) (only includes dates since instant brief

                      became due). Also, Appellant’s counsel had to travel to and

                      from Houston for oral argument, meaning the whole day was

                      lost to this case.



Appellant’s First Motion to Extend Time to File Appellant’s Brief             Page 3
Stanley Bernard Abney v. State; Cause No. 03-15-00462-CR
       2.             Drafting brief, reviewing record and performing legal research

                      for brief due on November 25, 2015 in Santos Salinas, Jr. v.

                      State; Cause No. 13-15-00310-CR (Work performed November

                      9, 2015, November 11, 2015; November 12, 2015; November

                      13, 2015; November 16, 2015; November 17, 2015; November

                      18, 2015; November 19, 2015; November 20, 2015).

       3.             Review record in L.H. v. Texas Department of Family and

                      Protective Services, 03-15-00673-CV.          (Work performed on

                      November 10, 2015; November 12, 2015; November 17, 2015;

                      November 18, 2015.

       4.             Review record and perform legal research for brief due on

                      November 30, 2015 in In the Matter of C.P., 03-15-00276-CV.

                      (Work performed on November 6, 2015).

       5.             Briefs due on November 30, 2015 in Raymond Ross Mormino,

                      II v. State, Cause Nos. 10-15-00167-CR and 10-15-00173-CR.

       6.             Work related to new appeals of four cause numbers in Eian

                      Hurlburt v. State, 10-15-00400-CR, 10-15-00401-CR, 10-15-

                      00402-CR, 10-15-00402-CR.            (e.g., draft notices of appeal,

                      requests for clerk’s records, etc.) (Work performed on October



Appellant’s First Motion to Extend Time to File Appellant’s Brief                   Page 4
Stanley Bernard Abney v. State; Cause No. 03-15-00462-CR
                      23, 2015; October 26, 2015; November 6, 2015; November 13,

                      2015).

       7.             Work related to new appeal, Frank Ortegon v. State, 01-15-

                      00880-CR. (e.g., request clerk’s and reporter’s records) (Work

                      performed November 16, 2015).

       8.             Work related to new appeal, David Joseph Gonzalez v. State

                      (notice of appeal not yet processed); Trial Court Cause Number

                      73,960, 426th District Court, Bell County, Texas. (e.g., motion

                      for new trial, request records, telephone conference with client)

                      (Work performed November 19, 2015).

       9.             Brief due in Stanley Abney v. State, 03-15-00421-CR on

                      November 23, 2015.

       10.            Brief due in Terri Lang v. State, 03-15-00332-CR, on

                      November 30, 2015.

       11.            Deadline to file a reply brief in Jonathan Lee Fehr v. State, 03-

                      15-00231-CR is December 1, 2015.

       12.            Brief due in Michael Warren v. Krystal Charlene Ulatoski, 03-

                      15-00380-CV, on December 3, 2015.




Appellant’s First Motion to Extend Time to File Appellant’s Brief                Page 5
Stanley Bernard Abney v. State; Cause No. 03-15-00462-CR
       13.            Brief due in Fernando Smith v. State, Cause No. 10-15-00263-

                      CR on December 7, 2015.

       14.            Presented CLE to the Williamson County Bar Association on

                      November 10, 2015 at the Georgetown Country Club.

                      Preparation included November 6, 2015, November 9, 2015 and

                      the morning of November 10, 2015.

       15.            Time which will be lost for the Thanksgiving Holidays

                      (November 26, 2015; November 27, 2015) as well as Christmas

                      and New Year’s.

       16.            Attended part of Fall Bench/Bar CLE on October 22, 2015.

       17.            Miscellaneous work related to cases not having cause numbers

                      because not yet pending (e.g., coordinating pre-suit mediation)

                      or   are    transactional     (contract       revision/review/research)

                      (performed variously over the course of the last month).

                                             IV.

       No previous extensions have been requested and granted in this matter.




Appellant’s First Motion to Extend Time to File Appellant’s Brief                      Page 6
Stanley Bernard Abney v. State; Cause No. 03-15-00462-CR
                                         PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellant asks this Court to

extend his time for filing his brief to sixty-five (65) days from the date his brief is

currently due.

                                                   Respectfully submitted:


                                                   /s/ Justin Bradford Smith
                                                   Justin Bradford Smith
                                                   Texas Bar No. 24072348

                                                   Harrell, Stoebner, & Russell, P.C.
                                                   2106 Bird Creek Drive
                                                   Temple, Texas 76502
                                                   Phone: (254) 771-1855
                                                   FAX: (254) 771-2082
                                                   Email: justin@templelawoffice.com

                                                   ATTORNEY FOR APPELLANT




Appellant’s First Motion to Extend Time to File Appellant’s Brief                Page 7
Stanley Bernard Abney v. State; Cause No. 03-15-00462-CR
                            CERTIFICATE OF SERVICE

       I hereby certify that, on November 20, 2015, a true and correct copy of the

Appellant’s First Motion to Extend Time to File Appellant’s Brief was provided to

counsel via the method indicated below:

       Gary W. Bunyard
       Llano County Assistant District Attorney
       P.O. Box 725
       Llano, Texas 78639
       Telephone: (325) 247-5755
       Fax: (325) 247-5274
       Email: g.bunyard@co.llano.tx.us
       VIA ESERVICE
             Attorneys for State of Texas

                                                   /s/ Justin Bradford Smith
                                                   Justin Bradford Smith




Appellant’s First Motion to Extend Time to File Appellant’s Brief              Page 8
Stanley Bernard Abney v. State; Cause No. 03-15-00462-CR